It is ordered and adjudged by this court, that the order of the public utilities commission be, and the same hereby is, sustained, this court being of the opinion that, at the time the complaint was filed, the statutes of this state did not confer upon the public utilities commission power to determine the right of a railroad company to abandon its tracks, nor did the commission then have nor has it now authority to grant the relief by injunction asked for by plaintiffs in error, and therefore the order dismissing the complaint was not unlawful or unreasonable.

Order sustained.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.